Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein when the pedal is in a first position relative to the car body, the pedal contacts and actuates the first micro switch, and the pedal is separated from the second micro switch, wherein when the pedal rotates relative to the car body from the first position to a second position, the pedal contacts and actuates the second micro switch, and the pedal is separated from the first micro switch.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious providing a braking system, wherein the braking system comprises: a car body; a pedal, pivotally connected to the car body; a braking mechanism, connected to the pedal; a resistance ruler, disposed on the pedal; a driving motor, disposed in the car body; a connecting member, connected to the driving motor and the pedal; a first micro switch, disposed on the car body, wherein when the pedal is in a first position relative to the car body, the pedal contacts and actuates the first micro switch; a second micro switch, disposed on the car body, wherein when the pedal rotates relative to the car body from the first position to a second position, the pedal contacts and actuates the second micro switch; and a control unit, electrically connected to the driving motor, the resistance ruler, the first micro switch, and the second micro switch; transmitting a first signal to the control unit using the first micro switch when the pedal contacts the first micro switch; recording the resistance in the resistance ruler as a first resistance value when the control unit receives the first signal; transmitting a second signal to the control unit using the second micro switch when the pedal contacts the second micro switch; recording the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657